

116 HR 2403 IH: Menstrual Hygiene Products in Federal Buildings Act
U.S. House of Representatives
2019-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2403IN THE HOUSE OF REPRESENTATIVESApril 30, 2019Ms. Meng introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require agencies to ensure that menstrual hygiene products are stocked in, and available free of
			 charge in, restrooms in public buildings, and for other purposes.
	
 1.Short titleThis Act may be cited as the Menstrual Hygiene Products in Federal Buildings Act. 2.Menstrual hygiene products in Federal buildings (a)RequirementThe head of each agency shall ensure that menstrual hygiene products are stocked in, and available free of charge in, each covered restroom in each covered public building under the jurisdiction of such agency.
 (b)DefinitionsIn this section, the following definitions apply: (1)AgencyThe term agency has the meaning given such term in section 551 of title 5, United States Code.
 (2)Covered public buildingThe term covered public building means a public building (as defined in section 3301 of title 40, United States Code) that is open to the public and contains a restroom, and includes a building listed in section 6301 or 5101 of such title.
 (3)Covered restroomThe term covered restroom means each restroom in a covered public building except for a restroom designated solely for use by men.
 (4)Menstrual hygiene productsThe term menstrual hygiene products means sanitary napkins and tampons. All items must conform to applicable industry standards. 